 
 
I 
108th CONGRESS
2d Session
H. R. 4643 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2004 
Mr. Ferguson introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To authorize the Director of the Federal Emergency Management Agency to make grants to fire departments for the acquisition of thermal imaging cameras. 
 
 
1.Short titleThis Act may be cited as the Access to Thermal Imaging Cameras Act. 
2.Grant program 
(a)AuthorityIn accordance with this section, the Director of the Federal Emergency Management Agency may make grants, on a competitive basis, to fire departments for the purpose of acquiring thermal imaging cameras. 
(b)Non-federal shareThe non-Federal share of the cost of acquiring equipment under subsection (a) shall be 33 percent. 
(c)Limitation on administrative costsOf amounts made available under section 3, the Director may use not more than 10 percent for the administrative costs of carrying out this section. 
(d)Report to CongressNot later than 180 days after making the first grant under subsection (a), the Director shall transmit to Congress a report on the results of the grant program under this section. 
3.Authorization of AppropriationsFor the purposes of carrying out section 2, there is authorized to be appropriated to the Director of the Federal Emergency Management Agency $100,000,000 for fiscal year 2005.  
 
